DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-5, 12-15, 20 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 

Claim 1.    Liu discloses a method for data storage (e.g., storage device, 0003), comprising:
in control logic circuitry of a network element, receiving from packet-processing circuitry read commands and write commands, for execution in a memory array that comprises multiple single-port memory banks (e.g., single-port read/write (1RW) memory cells, 0002; write data, read data, single-port memory banks 302, 304, …, para 0031 Fig. 3, Fig. 6 para 0056);
executing the read commands and the write commands in the memory array, by: 
when a read command from among the received read commands, and a write command from among the received write commands, are to access different memory banks in the memory array, assigning, by the control logic circuitry a physical address for the write command, and executing the read command and the write command for the packet-processing circuitry in the different memory banks in a same memory-access cycle (e.g., controller then determines whether there is a conflict between concurrent read and/or write operations in step 606 and, if not, assigns the physical bank identifications that are used to access the appropriate memory locations in step 610., para 0056 Fig. 6; access the same memory location during the same memory cycle, 0002; corresponding physical address of the memory banks 302, para 0033); and
	when the read command and the write command are both to access a first memory bank, (e.g., mapping table controller determines that there is a conflict between any concurrent read 

For claim 1, the prior art does not disclose the following limitations when viewed with the other recited limitations (detailed omitted herein for brevity):
that do not specify respective memory addresses
selecting a second memory bank of the memory array, assigning the physical address, by the control logic circuitry, for the right command in the second memory bank, and executing the read command in the first memory bank and the write command in the second memory bank, in the same memory-access cycle;
storing by the control logic circuitry, in a control First-In-First-Out (FIFO) buffer, in an order-of-arrival in which the write commands were received physical addresses that were assigned by the control logic circuitry to the write commands; and
responding to the read command following the order-of arrival in which the write commands were received, by responding to each of the read commands with a respective data item stored by an earliest one of the write commands at an earliest one of the physical addresses stored in the control FIFO buffer.

Claims 2-5 are allowed based on dependency from claim 1.


Claim 12.    Liu discloses A memory system, the memory system (e.g., storage device, 0003),  comprising:
a memory array, comprising multiple single-port memory banks (e.g., single-port read/write (1RW) memory cells, 0002; write data, read data, single-port memory banks 302, 304, …, para 0031 Fig. 3, Fig. 6 para 0056); 

executes the read commands and the write commands in the memory array, by:  when a read command from among the received read commands, and a write command from among the received write commands are to access different memory banks, assigning a physical address for the write command in the memory array, assigning a physical address for the write command, and executing the read command and the write command for the packet-processing circuitry in the different memory banks in a same memory-access cycle (e.g., controller then determines whether there is a conflict between concurrent read and/or write operations in step 606 and, if not, assigns the physical bank identifications that are used to access the appropriate memory locations in step 610., para 0056 Fig. 6; access the same memory location during the same memory cycle, 0002; corresponding physical address of the memory banks 302, para 0033);
when the read command and the write command are both to access a first memory bank, selecting a second memory bank of the memory array, assigning the physical address for the write command in the second memory bank, and executing the read command in the first memory bank and the write command in the second memory bank, in the same memory-access cycle (e.g., mapping table controller determines that there is a conflict between any concurrent read and/or write operations in step 606, the mapping table controller assigns one or more spare location identifications to one or more write final physical bank identifications in step 612, and assigns the physical bank identification determined in step 604 to the read final physical bank identification in step 614.  The final physical bank identifications used to access the appropriate memory locations in step 610., para 0056 Fig. 6; ; corresponding physical address of the memory banks 302, para 0033; access the same memory location during the same memory cycle, 0002; so as to avoid a collision between concurrent memory accesses, 0003).

For claim 12, the prior art does not disclose the following limitations when viewed with the other recited limitations:

storing by the control logic circuitry, in the control First-In-First-Out (FIFO) buffer, in an order-of-arrival in which the write commands were received, physical addresses that were assigned by the control logic circuitry to the write commands; and
responding to the read command following the order-of arrival in which the write commands were received, by responding to each of the read commands with a respective data item stored by an earliest one of the write commands at an earliest one of the physical addresses stored in the control FIFO buffer.

Claims 13-15 and 20 are allowed based on dependency from claim 12 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135